Motion by the appellants to strike the respondent’s brief on the ground that it refers to matters dehors the record. By decision and order of this Court dated August 10, 1992, the motion was held in abeyance, and was referred to the panel of Justices before whom the appeal was to be submitted for determination.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, and upon the submission of the appeal, it is,
Ordered that the motion is granted to the extent that matters concededly dehors the record referred to in the respondent’s brief have not been considered on the appeal; and it is further,
Ordered that the motion is denied in all other respects. *620Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.